ORDER OF COURT AND MANDATE
Prior report: Colo.App., 817 P.2d 576.
IT IS THIS DAY ORDERED, EN BANC, that the Petition for Writ of Certio-rari shall be, and the same hereby is, GRANTED, and the judgment of the court of appeals is vacated. The case is remanded to the court of appeals for reconsideration in light of Climax Molybdenum v. Walter, 812 P.2d 1168 (Colo.1991).
IT IS FURTHER ORDERED that the Cross-Petition for Writ of Certiorari shall be, and the same hereby is DENIED. EN BANC.
NOW THEREFORE, this cause is remanded to the court of appeals for further proceedings in conformance with the judgment of this Court.